Opinion by
Mb. Justice Mestbezat,
The clear and full opinion of the learned trial judge relieves *538us from an extended discussion of the questions involved in this case. As disclosed by his opinion, he does not disagree with the learned counsel for the plaintiff, the appellant, as to the duties of the taxing officers under the legislation of the state. The disagreement arises principally as to the facts deducible from the testimony presented on the trial of the cause. The court below found that the plaintiff’s property was duly assessed and returned to the commissioners in the fall of 1900—the triennial year; that the original assessment was transmitted to the assessor by the commissioners of Northumberland county, who fixed May 17,1901 as the date, and the council chambers of the borough of Sham-okin as the place, for hearing appeals; that on this day, the commissioners sitting as a board of revision, without having organized and taken the oath required by the act of assembly revised, adjusted and equalized the valuation of the plaintiff’s property, and raised the valuation of $25,795, placed upon it by the triennial assessor in 1900, to $62,620, which latter valuation was entered on the triennial assessment book of 1900 of the township by the board of revision; that on request, the plaintiff appeared before the board at the courthouse in the borough of Sunbury, May 20,1901, the day fixed for hearing appeals of corporations, and subsequently, on July 24, 1901, at the request of the plaintiff, the board of revision and the township assessor met the plaintiff company’s representative at its office in Shamokin when the board reduced the valuation from $62,620 to $57,400. After a careful examination and consideration of all the testimony, we are satisfied that these conclusions of fact are warranted by the evidence in the case.
The plaintiff contends that the increase in the assessment was made by the annual assessor for 1901, and not by the county commissioners sitting as a board of revision on the triennial assessment of 1900. We have carefully read the testimony in the case with special reference to this question and fully concur with the finding of the trial judge that the board of revision, and not the annual assessor, increased the valuation of the plaintiff’s property. There is no testimony to support the plaintiff’s contention except that of three of its witnesses who say that Madden, the assessor elected in February, 1901, told them that he revised and increased the assessment. He satisfactorily *539explained his conversation with these gentlemen when on the witness stand, and testified positively that he did not make the change in the assessments, but that it was made by his clerk who was th¿n acting as the clerk of the county commissioners, who instructed him to increase the assessment. Mr. Madden’s clerk, Clayberger, testifies to the same effect. The three county commissioners corroborate this testimony and swear that they, sitting as a board of revision, revised and increased the triennial assessment of the plaintiff’s property made in 1900, to #62,620, and subsequently, at the request of the plaintiff, reduced it to #57,400. The testimony fully supports the finding of the trial judge.
. We agree with the court’s conclusion of law “that the failure of the county commissioners to be sworn as a board of revision did not invalidate the said assessment, they were de facto officers, and having acted as a board of revision the validity of their acts cannot be questioned in this proceeding.” The act of assembly provides that “the county commissioners . . . . shall compose a board to be called ‘ a board of revision.’ ” The testimony conclusively shows that in revising and increasing the valuation of the plaintiff’s property, the commissioners were acting as a board of revision. The plaintiff corporation recognized their official position as a board by appearing before them and making application for the reduction of its assessment. It must be assumed that the corporation knew that they had no authority as county commissioners to reduce the valuation or take any action looking to that end. On two occasions, however, the plaintiff demanded a revision of its assessment by the three commissioners who were sitting for the purpose, and now complains that it was not given another hearing by the same officials to enable it to have its valuation reduced. The fact that the commissioners failed to take the oath prescribed by the act cannot avail the plaintiff in this proceeding. They were a de facto board of revision, and having colorable title to the office by virtue of being the commissioners of the county they were a board of revision de jure so far as the right of the plaintiff to attack their authority as such in this proceeding is involved.
It is also objected that the assessment was irregular because the commissioners sent to the assessor the original instead of a *540transcript of the triennial assessment as required by the eleventh section of the Act of April 15,1834, P. L. 509. This objection is purely technical and has no merit whatever. The original assessment served the same purpose as a correct transcript and gave the same information to interested parties. While there might have been errors in the transcript, there could have been none in the original assessment. The plaintiff not being injured by the failure of the commissioners to comply literally with the statute in this respect has therefore no just ground of complaint.
We are of opinion that the legislation relative to the. assessment of taxes against real estate was substantially complied with in this case, and while the proceedings were in some respects irregular, they were not illegal or void. If aggrieved by the valuation placed on its property, the plaintiff had a complete and adequate remedy by appeal to the court of common pleas under the Act of April 19, 1889, P. L. 37, and if in its judgment that court erred against it, there was an opportunity given it to correct the error by an appeal to one of the appellate courts of the state under the recent Act of June 26, 1901, P. L. 601.
We do not approve of the loose manner in which the commissioners of Northumberland county performed their duties in the assessment of this property. While the irregularities are not fatal to the proceeding, yet they were doubtless the cause of this litigation, and the learned trial judge was right in expressing his disapproval of the conduct of the county commissioners by not placing the costs on the plaintiff. He might, with propriety, have placed them upon the commissioners. The statutes regulating the assessment of taxes are plain and their requirements easily understood and in this instance the failure to observe them manifestly arose from inadvertence or carelessness by the taxing officers.
The judgment.is affirmed.